Opinion of the Court by
Judge Hardin:
The demurrer of the plaintiff, filed to the answer, having been applied to the petition, and sustained, the enquiry presented on this appeal, is whether the petition was sufficient either to authorize a personal judgment, or an enforcement of the alleged lien. If the appellee was liable as assignor, his responsibility was to Phillips, his immediate assignee, and could only be enforced through him. And if by the failure of the consideration of the assignments to Phillips, a lien resulted in his favor on the land for which they were made, the right of action to enforce it was transferred by the subsequent assignment, so as to authorize a judgment in this suit without bringing Phillips before the court, as might be the case when the notes of a purchaser bearing a lien are transferred by successive assignments.
The demurrer was therefore properly sustained to the petition.
Wherefore the judgment is affirmed.